Citation Nr: 0532088	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  02-19 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from October 1952 to August 
1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, in pertinent part, denied service connection 
for hearing loss and tinnitus.

VACATUR

The Board remanded these claims on January 24, 2005, for 
further development of the evidence.  Among the development 
requested was that the National Personnel Records Center, 
United States Armed Services Center for Unit Records 
Research, or other appropriate agency be contacted to 
determine whether the members of the veteran's unit, BTRY A 
933D AAA AW BN (MLB) APO 971, could reasonably be expected to 
have suffered acoustic trauma during service between October 
1952 and August 1954.  The Board erroneously requested 
factual determinations concerning acoustic trauma, rather 
than existing records or a determination as to whether a 
specific and identifiable stressor event occurred.  

The Board may vacate an appellate decision at any time when 
the veteran has been denied due process.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.904 (2005).  Therefore, 
in order to assure due process of law, the Board will vacate 
the January 24, 2005, remand which was rendered in the 
instant appeal.  A subsequent determination will be issued in 
its place.


ORDER

The Board's decision of January 24, 2005, which remanded the 
claims of entitlement to service connection for hearing loss 
and tinnitus, is hereby vacated.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


